Exhibit 10.5

 
STOCK ESCROW AGREEMENT AND AGREEMENT TO CANCEL SHARES
 
This STOCK ESCROW AGREEMENT AND AGREEMENT TO CANCEL SHARES (the "Agreement),
dated as of April 9, 2010, by and among Thor United Corporation, Berkshire
International Finance, Inc .(collectively, the "Selling Shareholders"), Victoria
Industries, Inc., a Nevada corporation ("Victoria"), Motorsports Country Club
LLC, a Colorado limited liability company ("MCC") and Jody M. Walker, Attorney
At Law, 7841 Garfield Way, Centennial, CO 80122 ("Stock Escrow Agent")
(hereinafter "the Parties").
 
WHEREAS, the Selling Shareholders currently beneficially own an aggregate of
10,437,991 shares of the common stock (the "Available Shares") of Victoria,
which represents a majority of the shares of common stock issued and outstanding
of Victoria;
 
WHEREAS, on the date hereof, certain investors are entering into a stock
purchase agreement with the Selling Shareholders (the "Purchase Agreement"),
pursuant to which, the Selling Shareholders will sell to the investors 2,300,000
shares of Victoria common stock (the "Purchased Shares");
 
WHEREAS, immediately upon the effectuation of a contemplated Plan and Agreement
of Merger ("the Merger") by and between Victoria and all of the membership
interest holders of MCC (the " Merger Date" ), the Parties wish to agree in
advance to a capital restructure of Victoria by having the Selling Shareholders
contribute 7,499,991 of their shares to Victoria's authorized capital for
cancellation (the "Returning Shares");
 
WHEREAS, the Selling Shareholders plan to sell their remaining 638,000 shares to
unrelated third party purchasers.
 
In consideration of the mutual covenants and agreements contained herein and
intending to be legally bound hereby, the parties agree as follows:
 
 
1

--------------------------------------------------------------------------------

 
 
1.            Appointment of Stock Escrow Agent
 
The Parties hereby appoint Jody M. Walker, Attorney At Law, 7841 Garfield Way,
Centennial, CO 80122 to act as its Stock Escrow Agent ("Stock Escrow Agent") for
the purposes of carrying out the terms of this Agreement;
 
2.            Cancellation of Shares;
 
On or before Closing of the Purchase Agreement, Selling Shareholders will
deliver to Stock Escrow Agent the Returning Shares, along with instructions, in
the form required by Victoria's transfer agent and registrar Pacific Stock
Transfer, to cancel such shares and return them to the authorized capital of
Victoria on the Merger Date. MCC will notify Stock Escrow Agent of the Merger
Date by providing a filed copy of the Plan o fMerger with the Secretary of State
of Nevada
 
3.            Representations and Warranties of Selling Shareholders and
Victoria.
 
Victoria and the Selling Shareholders each represent and warrant to MCC as
follows:
 
(a)          Authorization. Victoria and the Selling Shareholders each have the
absolute and unrestricted right, power, authority and capacity to execute and
enter into this Agreement and to perform his, her or its obligations hereunder.
This Agreement will be duly executed and delivered by the Selling Shareholders
and Victoria and constitutes a legal, valid and binding obligation of the
Selling Shareholders and Victoria, enforceable against them in accordance with
its terms. This Agreement has been duly approved by Victoria's board of
directors and by the the Selling Shareholders.
 
(b)         Ownership and Title to Shares. As of the date of this Agreement,
Selling Shareholders will own of record and beneficially 10,437,991 Shares and
such Shares constitute 98.86% of the Common Stock issued and outstanding of
Victoria as of the date of this Agreement
 
(c)          Accuracy of Representations . The representations and warranties of
Victoria and the Selling Shareholders contained in this Agreement are accurate
in all respects as of the date of this Agreement.
 
4.          Certain Events. The Parties agree that in the event that the Merger
does not close, the Returning Shares will sent by the Stock Escrow Agent back to
the Selling Shareholders.
 
5.          Notices. Until otherwise specified in writing, the mailing addresses
and fax numbers of the Parties of this Agreement shall be as follows:
 
To: Selling Shareholders:
 
Thor United Corporation, Inc.
and
Berkshire International Finance, Inc.
 
Both to be sent c/o
Roman Livson
570 7th Avenue, Suite 800
New York, NY 10018
Phone – 917 545-7743 Fax - 212 214 0310
Email –Roman Livson@yahoo.com


 
With a copy to:
 
c/o Elena Ravich
Systematic Alpha Management
Email: eravicWsystematicalpha.com 
Phone: 646 825 8076
Fax: 646 825 8090
 
Victoria Industries, Inc.
 
Roman Livson
570 7th Avenue, Suite 800
New York, NY 10018
Phone – 917 545-7743
Fax - 212 214 0310
Email –Roman Livson@yahoo.com
 
With a copy to:
c/o Elena Ravich
Systematic Alpha Management
Email: eravich@systematicalpha.com Phone: 646 825 8076
Fax: 646 825 8090
 
 
2

--------------------------------------------------------------------------------

 
 
Stock Escrow Agent
 
Jody M. Walker, Attorney At Law,
7841 Garfield Way,
Centennial, CO 80122
Phone: 303-850-7637
Fax 303-482-2731
 
With a copyto:
 
Any notice or statement given under this Agreement shall be deemed to have been
given if sent by any of registered mail, recognized overnight courier or hand
delivery, each with signature or receipt confirmation, addressed to the other
party at the address indicated above or at such other address which shall have
been furnished in writing to the addressor.


 
6.   Miscellaneous.
 
(a)          Amendments. This Agreement may not be modified, amended, waived,
altered or supplemented, except upon the execution and delivery of a written
agreement executed by the parties hereto.
 
(b)          Indemnification. Selling Shareholder and Victoria, for themselves
and any of their affiliates, each hereby waives and disclaims any rights or
duties, and indemnifies and holds harmless MCC for any actions taken by such
persons in connection with this Agreement or with any matters approved or
disapproved by them.
 
(c)           Counterparts. This Agreement may be executed by facsimile
signatures and in multiple counterparts, each of which shall be deemed an
original. It shall not be necessary that each party executes each counterpart,
or that any one counterpart be executed by more than one party so long as each
party executes at least one counterpart.
 
(d)          Descriptive Headings. The descriptive headings used herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.
 
(e)           Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.
 
 
3

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement by
the authorized officer named below.
 

VICTORIA INDUSTRIES, INC.        
By:
/s/ Oleg Batrachenk     Name: Oleg Batrachenk      Title: Chief Executive
Officer         

 
Acknowledged and Accepted by:
 
SELLING SHAREHOLDERS
 
Thor United Corporation
       
By:
/s/ Oleg Batrachenk     Oleg Batrachenk              

 

Berkshire International Financial, Inc.        
By:
/s/ John Figloni     John Figloni              

 

  MOTORSPORTS COUNTRY CLUB, LLC            
By:
 /s/ Claus Wagner       Claus Wagner                  

 

 
STOCKESCROW AGENT
 
Jody M. Walker
         
 
By:
/s/ Jody M. Walker       Jody M. Walker                  

                                                          
 
4

--------------------------------------------------------------------------------